     Case 3:15-cv-01729-JAH-MSB Document 51 Filed 07/02/20 PageID.686 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    DESARROLLO URBANISTICO DEL                  Case No.:15cv1729-JAH (MSB)
      PACIFICO, S.A. De C.V.,
12
                                 Plaintiff,       ORDER RESETTING TELEPHONIC
13                                                HEARING
      v.
14
      GENOMICS REFERENCE
15
      LABORATORY, US, LLC, a limited
16    liability company; and DOES 1 through
      100, inclusive
17
                                Defendants.
18
19
20         (Caption Continued on Next Page)
21
22
23
24
25
26
27
28
                                              1


                                                                       15cv01729 JAH (MSB)
     Case 3:15-cv-01729-JAH-MSB Document 51 Filed 07/02/20 PageID.687 Page 2 of 2



 1
 2    GENOMICS REFERENCE
      LABORATORY US, LLC
 3
 4                            Counterclaimant,
 5
      and
 6
 7    GENOMICS REFERENCE
      LABORATORY, S. De R.L. De C.V.
 8
 9                  Additional Counterclaimant
10    v.
11
      DESARROLLO URBANISTICO DEL
12    PACIFICO, S.A. De C.V.,
13
                       Counterclaim-Defendant
14
15    and

16    ALBERTO MAY ALVA

17
18          Additional Counterclaim-Defendant.

19
20          On the Court’s own motion, IT IS HEREBY ORDERED the motion hearing set for
21   July 6, 2020, at 2:30 p.m., is VACATED and RESET for July 6, 2020 at 3:30 p.m.
22   Chambers’ staff will contact the Parties prior to the date of the hearing with further
23   instructions relating to the telephone conference.
24          IT IS SO ORDERED.
25   DATED: July 2, 2020
26                                                  ______________________________
                                                   JOHN A. HOUSTON
27
                                                   United States District Judge
28
                                                  2


                                                                          15cv01729 JAH (MSB)
